Name: Council Regulation (EEC) No 231/87 of 26 January 1987 amending Regulation (EEC) No 804/68 on the common organization of the market in milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  social affairs;  social protection
 Date Published: nan

 28 . 1 . 87 Official Journal of the European Communities No L 25/3 COUNCIL REGULATION (EEC) No 231/87 of 26 January 1987 amending Regulation (EEC) No 804/68 on the common organization of the market in milk and milk products THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Article 1 The following paragraph is added to Article 26 of Regula ­ tion (EEC) No 804/68 : '5 . Paragraphs 1 to 4 may be applied, through the agency of charitable organizations  recognized by the Member State concerned or, if no recognition has been granted in that Member State to such organiza ­ tions, by the Commission  to those persons most in need. In such cases, the aid  shall be granted so as to permit the free distribu ­ tion of the products referred to in paragraph 1 ,  may also be granted for the free distribution of products falling within heading 04.03 of the Common Customs Tariff.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Having regard to the proposal from the Commission, Having regard to the opinion from the European Parli ­ ament ('), Whereas Article 26 of Regulation (EEC) No 804/68 (2), as last amended by Regulation (EEC) No 1335/86 (3) provides for the granting of aid to provide schoolchildren with milk and with various milk products ; whereas it should be made possible for this aid to be granted also to those persons most in need when circumstances so warrant, whereas, taking into account that possibility, it should be specified that, in such cases, the aid must permit the free distribution of the products concerned and it appears appropriate to add to the list of those products those falling within heading 04.03 of the Common Customs Tariff, This Regulation shall1 be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 January 1987. For the Council The President L. TINDEMANS (') Opinion delivered on 23 January 1987 (not yet published in the Official Journal). (2) OJ No L 148 , 28 . 6. 1968, p. 13 . (3) OJ No L 119, 8 . 5. 1986, p. 19 .